Order entered December 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00499-CV

                             CHERYL LYNN SMITH, Appellant

                                               V.

                           FIFTH THIRD MORTGAGE, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00845-D

                                           ORDER
       This Court dismissed this appeal for want of prosecution on November 5, 2013. On
November 22, 2013, after the time for filing a motion for rehearing but prior to the time for
obtaining an extension to file such motion, counsel for appellant filed a motion for orders
regarding appellate brief. We treat this motion as a motion by counsel to withdraw. We DENY
the motion because it does not comply with rule of appellate procedure 6.5(a) & (b). See TEX. R.
APP. P. 6.5(a) & (b).
       We DENY appellee’s November 6, 2013 motion to expedite issuing the mandate. We
GRANT appellee’s November 6, 2013 motion to release the supersedeas bond in this case only
to the extent that the bond shall be released when the mandate issues.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE